DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/21 has been entered. Claims 1 and 14 have been amended. Claims 1 – 14 are pending.

Response to Amendments / Arguments
Applicant’s arguments regarding the previously raised claim rejections under 35 USC 103 have been fully considered but they are not persuasive, as detailed below. Furthermore, the arguments are moot in view of the new grounds of rejections, as necessitated by Applicant’s amendments. Specifically, the new limitations in independent claims 1 and 14 define that “an equatorial region of the surface in which an evanescent field is greatest”. It is common knowledge in the art that, when a whispering-gallery mode (WGM) is excited in a toroidal/disk resonator or a spherical resonator, an evanescent field of such WGM is greatest at an equatorial region of the outer surface of the resonator, which is why Goldsmith excites a toroidal/disk resonator 200 only at an equatorial region of the outer surface of the resonator 200 and not at any other place/position on the outer surface. However, given Applicant’s emphasis on such routine 
Amended claims 1 and 14:
Applicant asserts that “Neither Goldsmith nor Yu discloses placing nanostructures only on an equatorial region of an optical resonator. It is acknowledged by the Office Action that Goldsmith does not disclose, teach, or suggest the use of nanoparticles. Yu discusses a "nanoscale hot spot." See, Yu at para. [0011]. The nanostructures described in Yu are nano-antennas, which are shown in an array (FIGs. 16A-16B) extending along the entire surface of the waveguide. In other, less relevant, embodiments, Yu shows nano-antennas centered on top of the waveguide. See, Yu at para. [0040] and FIGs. 5A-5D. Thus, neither Goldsmith nor Yu disclose, teach, or suggest precisely placing nanoparticles at pre-determined locations at an equatorial region of the surface of the optical resonator which has the greatest evanescent field” (para. bridging pp. 5 – 6 of the Remarks).
The Examiner respectfully disagrees and notes the following:
(i)	Notwithstanding Applicant’s remarks drawn to both Goldsmith and Yu, Applicant attempts to critique the references individually by pointing out alleged deficiencies of the individual references instead of addressing the entire applied prior art combination.  In this regard, Applicant is reminded that it is the Goldsmith – Yu combination, not the individual references, that is to teach expressly or render obvious all of the limitations recited by the claim. Applicant should address deficiencies (e.g., missing elements), if any, of the entire combination, not the individual references (MPEP 2145, Section IV).

Independent claims 1 and 14 are rejected as provided below, and so are the dependent claims for which Applicant does not provide any additional substantial arguments and which therefore stand or fall together with the respective independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 3, 6 – 8, 10 – 14, and 16 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goldsmith et al (US 9,223,156 B2) in view of Yu et al (US 2016/0195676 A1), and further in view of Baer (US 4,829,537).
Regarding claim 1, Goldsmith discloses (Figs. 1, 2, and 9; 5:41 – 6:3; 9:15 – 30) an optical apparatus, consisting of: 
a non-planar whispering gallery mode (WGM) optical resonator 200 (as identified in Figs. 2 and 9), wherein an outer surface of the resonator has a toroidal shape (“FIGS. 1 and 2 show SEM images of WGM optical microcavities (100, 200) configured as a toroid” at 5:41 – 42, emphasis added; 1:11 – 23) and, as such, (inherently) exhibits a finite radius of curvature in at least two orthogonal directions: the toroid resonator 200 has a radius of curvature of the rounded resonator edge (in the plane of Figs. 1 and 2) and another (larger) radius of curvature which is equal to the largest radius (largest equator) of the resonator disk in the plane defined by the largest equator, the plane being orthogonal to the plane of Fig. 2,
“Whispering-Gallery Mode (WGM) optical microcavities are rich experimental platforms for quantum optics, photonics, and sensing. Ultrahigh-Quality factor (Q) toroidal optical microcavities are particularly suited for nonlinear optics and single particle detection, due to their combination of extremely narrow linewidths and small mode volumes. Sensing applications typically entail detection of analyte binding via small shifts in the resonance wavelength, resonator Q-factor, or mode splitting” at 1:12 – 20, emphasis added).
Goldsmith teaches that “A probe laser beam is evanescently coupled into the optical microcavity” and that “The probe laser beam may be evanescently coupled into the optical microcavity via a variety of techniques” (5:67 – 6:2, emphasis added) but shows, by way of example but not limitation, only one suitable technique, the technique using a tapered optical fiber (identified as 906 in Fig. 9) that is brought in a close proximity (a region of an evanescent optical field of a WGM mode(s)) of the rounded edge of the toroid resonator disk 200, as illustrated in Fig. 9 (“A suitable technique is evanescent coupling via a tapered optical fiber” at (6:2 – 3); “The apparatus 900 further includes optical components (e.g., the tapered optical fiber 906) configured to evanescently couple the probe laser beam generated by the external cavity diode laser 908 into the microcavity 200” at 9:19 – 23). Goldsmith does not expressly teach/detail any of other/alternative suitable techniques for coupling input light into the edge of the resonator 200, including a technique that employs nanoparticles configured for optical coupling into and out of the resonator.  However, Yu cites “Micro-ring resonators” (para. 0004) and discloses (Figs. 16A and 16B; para. 0030 and 0057) a technique for optical coupling of a free-space optical beam into and out of an optical waveguide, the technique using nanoparticles 28 that are configured for providing such optical coupling. The nanoparticles 28 define a two-dimensional antenna array, as shown in Fig. 16A, and can be implemented in a variety of shapes 28 - 30, as illustrated in Fig. 16B. Specifically, Yu teaches that “FIGS. 16A-16B shows an example two dimensional phased antenna arrays … for coupling between two dimensional guided waves and waves in free space” (para. 0057, emphasis added), wherein the two-dimensional guided waves correspond to waves 15,16 in Fig. 16A and a free-space wave is the out-of-lane radiation in Fig. 16A. It is noted that, while coupling of light out of the optical waveguide (as a free-space beam (out-of-plane radiation)) is illustrated in Fig. 16A, the same arrangement can be used for coupling a free-space beam into the optical waveguide, if/when the direction of light propagation is reversed, due to the (inherent) optically reciprocal property of the this arrangement (it does not use any optical non-reciprocal elements, e.g. magneto-optical elements/rotators).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the whispering-gallery modes (WGMs) of the optical waveguide formed by the toroid resonator 200 in Goldsmith can be excited, in accordance with the teachings of Yu, using nanoparticles that are configured for providing optical coupling between a WGM mode of the toroid resonator (a two-dimensional guide wave) and a free-space beam (a beam of an external/remote optical source). The motivation for such alternative technique/arrangement is that it eliminates the need for a tapered optical fiber, which simplifies the apparatus (by reducing the number of constituent parts). Furthermore, the resonator can be excited from a stand-off distance by using a free-space beam of an external/remote optical source which provides great flexibility in positioning the resonator, including locations/positions (e.g., a small confined space) through which it is cumbersome or even impossible to route an optical fiber(s).     

    PNG
    media_image1.png
    734
    1415
    media_image1.png
    Greyscale
In the apparatus of the Goldsmith – Yu combination, one or more nanoparticles 28-30 (illustrated in Figs. 16A and 16B of Yu) are disposed on a surface of the resonator at respective, pre-determined locations, i.e., on the outer surface of the rounded edge of the toroid resonator 200 of Goldsmith, so that the one or more nanoparticles 28-30 can couple a free-space beam of an external/remote optical source into a guided whispering-gallery mode of the resonator through the rounded edge thereof, as illustrated in the Figure below.


The apparatus of the Goldsmith – Yu combination. The Figure is produced from Fig. 9 of Goldsmith by disposing nanoparticles of Yu on the equatorial region of the toroid resonator 200, and replacing a tapered optical fiber 906 with a free-space beam from an external/far-field optical source 908.


As for the limitation “wherein the pre-determined locations are only at an equatorial region of the surface in which an evanescent field is greatest”, the following is noted:
(i)	It is common knowledge in the art that, when a whispering-gallery mode (WGM) is excited in a toroidal/disk resonator or a spherical resonator, an evanescent field of such WGM is greatest at an equatorial region of the outer surface of the resonator, which is why Goldsmith optically excites (by an optical field of an optical fiber 906) a toroidal/disk resonator 200 only at an equatorial region of the outer surface of the resonator 200, as seen in Fig. 9, and not at any other place/position on the outer surface. In the apparatus of the Goldsmith – Yu combination, the nanoparticles (nano-antennae of Yu) are to be disposed exactly where an optical field exciting the resonator is impingent on its outer surface, i.e., only within an equatorial region thereof. 
(ii)	Given Applicant’s emphasis on such routine fact of common knowledge, the Baer reference is applied and it discloses (Figs. 2 and 3; 3:4:29) a spherical resonator 24 that is excited tangentially to its outer surface by an optical beam (pump beam) of an optical source 26 (pump source). Baer explicitly illustrates (Fig. 2A) that a standing wave/mode excited in such resonator is localized, and has the greatest optical field (including an evanescent field that is inherently present and extends beyond the outer surface), within a toroidal region including an equatorial region of the outer surface of the resonator 24 (“… the highly polished surface 28 of the sphere is used to form a toroidal shaped resonant cavity 30 within the sphere by total internal reflection” at 3:19 – 21, emphasis added).  In fact, Baer places an equatorial coating 36 (for improving out-coupling from the resonator 24) only within that region, as shown in Fig. 3C (“In order to provide better output coupling than is available in the total internal reflection embodiment, another embodiment using equatorial coating 36, as shown in FIG. 3C, may be utilized. The equatorial coating 36 is placed on an equatorial circle of the sphere 24 as determined by the pumping beam and normal at the point of incidence” at 3:67 – 4:5, emphasis added). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the 
In light of the foregoing analysis, the Goldsmith – Yu – Baer combination teaches expressly or renders obvious all of the recited limitations.
To sum up the applied art, Goldsmith discloses an apparatus that comprises an optical waveguide including a toroid resonator and meets all of the recited limitations, except for detailing/pointing out that nanoparticles can be used to excite the toroid resonator instead of a tapered optical fiber which is illustrated, by way of example but not limitation. However, Yu teaches that an optical waveguide can be excited by a free-space beam by using nanoparticles disposed on a surface of the optical waveguide and configured to provide optical coupling in and out of the optical waveguide. Baer explicitly illustrates that an optical field of a resonant mode is greatest at an equatorial region of an outer surface of a toroidal resonator.   
Regarding claim 2, Goldsmith teaches that the toroid resonator 200 can be formed of a dielectric material, such as silica (4:1 – 3), and Yu teaches that “The antenna array can be fabricated from metallic or dielectric materials” (para. 0006). If dielectric nanoparticles are disposed on a dielectric toroid resonator, no plasmons can be excited and the nanoparticles function as non-plasmonic nanoparticles. Furthermore, plasmon excitation is not required for the nanoparticles to enable/facilitate optical coupling of a free-space beam into the toroid resonator.     
Regarding claim 3, Yu teaches that “the antenna array includes a plurality of antennas that are spaced equally or unequally. The antennas can have the same or different shapes” (para. 
Regarding claim 6, Yu illustrates in Fig. 16B, by way of example but not limitation, that the one or more nanoparticles 28 can be a nanoplate, e.g., having a size/side of around 50 nm (“There are 19 nano-antennas with a width of 50 nm and a spacing of 300 mn” at para. 0040).
Regarding claim 8, Goldsmith teaches that the optical resonator can be a silica microtoroid (“Suitable exemplary shapes include … a toroid ... Suitable exemplary transparent materials include … silica” at 3:67 – 4:3).  
Regarding claims 10 – 12, the Goldsmith – Yu – Baer combination considers that the one or more nanoparticles comprise one or more groupings/assemblies of nanoparticles 28 (Fig. 16A of Yu) that define a phased array of nanoparticles (“FIG. 16A shows a two-dimensional phased antenna array for controlling propagation of guided waves on a plane or for coupling between two-dimensional guided waves and waves in free space” at para. 0030 of Yu, emphasis added).  
Regarding claim 13, Goldsmith teaches that the optical resonator is characterized by a quality factor, Q, that is equal to or greater than 105. (“In some embodiments, the microcavity is characterized by a Q of at least about 107. This includes embodiments in which the microcavity is characterized by a Q of at least about 108, at least about 109, or at least about 1010” at 4:3 – 7).
 Regarding claim 14, the teachings of Goldsmith, Yu, and Baer combine (see the arguments and motivation for combining as applied to claim 1 above) to teach expressly or render obvious all of the recited step limitations of a corresponding method of coupling light into and out of a non-planar (toroid) whispering-gallery mode optical resonator, as detailed above for claim 1. Specifically, the Goldsmith – Yu combination considers a method for coupling light into toroidal shape (as identified in Figs. 2 and 9 of Goldsmith; FIGS. 1 and 2 show SEM images of WGM optical microcavities (100, 200) configured as a toroid” at 5:41 – 42, emphasis added; 1:11 – 23) comprising: 
selectively disposing one or more nanoparticles (28-30 in Fig. 16 of Yu) on a surface (of the equatorial area) of the optical toroid resonator 200 (of Goldsmith); wherein the surface of the toroid resonator exhibits a finite radius of curvature in at least two orthogonal directions (the toroid resonator 200 has a radius of curvature of the rounded resonator edge (in the plane of Figs. 1 and 2 of Goldsmith) and another (larger) radius of curvature which is equal to the largest radius (largest equator) of the resonator disk in a plane defined by the upper surface of the toroid 200 in Fig. 2, the plane being orthogonal to the plane of Fig. 2); and 
inputting light from a free-space transmission from a far-field/remote optical source into the resonator 200, wherein the one or more nanoparticles 28 optically couple the light into and out of the resonator (according to the teachings of Yu) and the resonator is a sensor (1:12 – 20 of Goldsmith). 
As for the limitations “only on an equatorial region” and “wherein an evanescent field is greatest at the equatorial region”, the following is noted:
 (i)	It is common knowledge in the art that, when a whispering-gallery mode (WGM) is excited in a toroidal/disk resonator or a spherical resonator, an evanescent field of such WGM is greatest at an equatorial region of the outer surface of the resonator, which is why Goldsmith optically excites (by an optical field of an optical fiber 906) a toroidal/disk resonator 200 only at an equatorial region of the outer surface of the resonator 200, as seen in Fig. 9, and not at any other place/position on the outer surface. In the apparatus of the Goldsmith – Yu combination, the 
(ii)	Given Applicant’s emphasis on such routine fact of common knowledge, the Baer reference is applied and it discloses (Figs. 2 and 3; 3:4:29) a spherical resonator 24 that is excited tangentially to its outer surface by an optical beam (pump beam) of an optical source 26 (pump source). Baer explicitly illustrates (Fig. 2A) that a standing wave/mode excited in such resonator is localized, and has the greatest optical field (including an evanescent field that is inherently present and extends beyond the outer surface), within a toroidal region including an equatorial region of the outer surface of the resonator 24 (“… the highly polished surface 28 of the sphere is used to form a toroidal shaped resonant cavity 30 within the sphere by total internal reflection” at 3:19 – 21, emphasis added).  In fact, Baer places an equatorial coating 36 (for improving out-coupling from the resonator 24) only within that region, as shown in Fig. 3C (“In order to provide better output coupling than is available in the total internal reflection embodiment, another embodiment using equatorial coating 36, as shown in FIG. 3C, may be utilized. The equatorial coating 36 is placed on an equatorial circle of the sphere 24 as determined by the pumping beam and normal at the point of incidence” at 3:67 – 4:5, emphasis added). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the pre-determined locations of the nanoparticles (taught by Yu) are only at an equatorial region of the outer surface of the resonator of the Goldsmith – Yu combination in which an evanescent field is greatest, as is generally obvious from the Goldsmith – Yu combination and explicitly illustrated by Baer, so that the efficiency of coupling light in and out the resonator can be improved. 
In light of the foregoing analysis, the Goldsmith – Yu – Baer combination teaches expressly or renders obvious all of the recited limitations.
Regarding claim 16, the Examiner took official notice in the Office Action of 8/7/19 that an optical tweezer technique was well known in the art and commonly used to manipulate 
Regarding claim 17, the Goldsmith – Yu – Baer combination considers that the one or more nanoparticles can be formed of silicon (“The optical antennas can be made from metallic materials or dielectric materials … Dielectric materials are materials with positive real parts of the electric permittivity, including silicon, germanium …” at para. 0035 of Yu). Silicon (inherently) has a high refractive index (n>2) in the visible and near-infrared spectral region.  
Regarding claims 7, 18, and 19, the Goldsmith – Yu – Baer combination considers that the nanoparticles (taught by Yu) can be disposed along an entire equatorial region of the rounded edge of the toroid resonator (see the arguments and the Figure provided above for claim 1) in order to provide optical coupling of a free-space beam traveling in any direction. In that case, at least two of the nanoparticles are disposed diametrically opposed on an equatorial region of a microtoroid resonator.  
Regarding claim 20, the Goldsmith – Yu – Baer combination considers that the optical resonator is an optical micro- resonator (“An apparatus comprises a whispering gallery mode optical microcavity characterized by at least one resonance frequency” in the Abstract of Goldsmith; “Micro-ring resonators and photonic-crystal cavities can have large quality factors (Q-factors) and enable a great variety of small-footprint photonic devices” at para. 0004 of Yu, emphasis added).  

Claims 4, 5, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Goldsmith in view of Yu, in view of Baer, and further in view of Chamanzar et al (US 2012/0281957 A1).
Regarding claims 4 and 21, Yu teaches that “The antennas can have the same or different shapes” (para. 0007) and illustrates in Fig. 16B, by way of example but not limitation, that the one or more nanoparticles 28 – 30 can be non-spherical. While the Goldsmith – Yu – Baer combination generally considers non-spherical nanoparticles, it does not relate their orientation to a polarization state of light. However, Chamanzar discloses (e.g., Figs. 1 and 3a; para. 0007 – 0010 and 0051 – 0081) an optical apparatus 100, consisting of: 
a whispering gallery mode optical resonator 101,103 (comprising 101 and 103; “A biosensor device which used hybrid whispering gallery plasmonic-photonic microring resonator was constructed and theoretically investigated, as shown in FIGS. 3(a) and 3(b)” at para. 0083, emphasis added) including one or more nanoparticles 103 disposed on a (top) surface of the resonator at respective, pre-determined locations (e.g., equidistantly spaced locations determined by an intended number of the nanoparticles 103; “The device 100 comprises a photonic resonator 101, prepared on a platform, 102. … On the surface of the photonic resonator, 101, is a plasmonic resonator 103 in the form of several nanodiscs” at para. 0067; “The plasmonic resonator can be two or more nanoparticles, and the nanoparticles can be separated by a distance d, wherein d can be greater than the width of the nanoparticles. In an exemplary embodiment, d can be greater than five times the width of the nanoparticles” at para. 0009, emphasis added; also para. 0057). Chamanzar expressly teaches that “The polarization of interest was TE-like with an electric field parallel to the longer dimension of the nanorod” (para. 0122) and therefore, considers that the one or more non-spherical (rod-shaped) nanoparticles have a polarization (defined by their longer dimension/axis which is the direction of maximum polarizability) that is aligned with a (TE) polarization of light propagating in the optical resonator.

Regarding claim 5, Chamanzar states that “The nanoparticle can be almost any shape, including a nanodisk, a nanosphere, a nanorod, a nanocage, or dimers thereof, or colloidal nanoparticles” (para. 0057, emphasis added) and cites bowtie-shaped nanoparticles known in prior art (para. 006). Hence, Chamanzar at the very least renders obvious that the one or more non-spherical nanoparticles 103 can have a bow-tie geometry, as a suitable/workable design/shape choice. It is also noted that it has been further held by courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. See In re Dailey, 149 USPQ 47 (CCPA 1976).In this case, selecting the claimed dimensions and/or shapes would have flown naturally to one of ordinary skill in the art as necessitated by the particular requirements of a given application (MPEP 2144 Supporting a Rejection Under 35 U.S.C. 103 [R-07.2015]; Section IV. CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS). 

Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Goldsmith in view of Yu, in view of Baer, and further in view of Eden et al (US 2017/0025813 A1).
Regarding claims 9 and 22, the Goldsmith – Yu – Baer combination considers a wide variety of suitable/workable structures of the nanoparticles, but does not detail that they can be chemically attached to the microtoroid resonator. However, Eden discloses (e.g., Fig. 1A; para. 0030 – 0039) an optical resonator 12,14,16 (“whispering gallery mode resonator 12” which can be implemented as a discs or a toroid, as stated at para. 0039) including one or more nanoparticles 14,16 disposed on a (outer) surface 17 of the resonator 12 at respective, pre-determined locations (on an equatorial surface 17 of the disk/toroid resonator 12 and within its evanescent field, as seen in Fig. 1A; “A gain medium 14 is tethered by tethers 16 to the resonator 12. In preferred embodiments, the gain medium 14 is realized with dye molecules and the tethers 16 are realized with a protein binder such as biotin/avidin. Other preferred gain media include, for example, quantum dots or rare earth-doped nanocrystals. The gain medium 14 is held proximate to the resonator 12, physically separated from the resonator, but held within a predetermined distance range away from a surface 17 of the resonator by the tethers 16. The predetermined distance range lies within an evanescent optical field 18 of the resonator 12” at para. 0039).
Eden expressly teaches that “A gain medium 14 is tethered by tethers 16 to the resonator 12. In preferred embodiments, the gain medium 14 is realized with dye molecules and the tethers 16 are realized with a protein binder such as biotin/avidin (para. 0039). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the one or more nanoparticles can be chemically attached to the microtoroid resonator of the Goldsmith – Yu – Baer combination (as detailed above for claim 8), as a suitable/workable technique of attaching the nanoparticles which is expressly cited by Eden.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Goldsmith in view of Yu, in view of Baer, and further in view of Cunningham et al (US 2012/0309080 A1).
Regarding claim 15, the Goldsmith – Yu – Baer combination considers that the nanoparticles are used for enabling/enhancing evanescent optical coupling into and out of the resonator 200 (evanescent type is stated in the Abstract of Goldsmith), but does not expressly teach that the nanoparticles can create a hot spot of ultra-high electric field intensity.  However, Cunningham discloses (Figs. 2, 3A – 3D, 5 – 7, and 9; para. 0030 – 0037, and 0059 – 0152) an optical resonator (a linear-shaped resonator formed by a grating of period  as shown in Figs. 2A and 3A (para. 0008, 0010, and 0030);  a ring-shaped resonator is also cited at para. 0082 and could be used as an alternative design choice) and a plurality of nanoparticles (formed by SiO2 ports on Ag Caps, as shown in Figs. 3A and 3B; para. 0031) attached to the optical resonator.
Cunningham teaches that nanoparticles disposed at a desired location(s) on an optical resonator can significantly increase the efficiency of nanoparticles excitation (due to multiple passes of light around the resonator and a concomitant increase of an (evanescent) optical field surrounding the nanoparticles, i.e., by creating a hotspot of ultra-high electric field intensity (e.g., “The present disclosure is concerned only with the EM effect, in which the local EM field at the surface of a metal is significantly changed from that of the incident field, and becomes more pronounced when fine metal particles or rough surfaces generate local surface plasmon resonances. The EM effect results in enhanced excitation of Raman vibrational modes due to highly localized EM fields that can be substantially higher than the electric-field of the incident laser illumination” at para. 0082; “the majority of the enhancement comes from the "hot spot" region located in the volume between adjacent nanodomes with enhanced electromagnetic field intensity from inter-dome near-field interaction, consistent with the electric field distribution obtained” at para. 0138 of Cunningham; also para. 0104 and 0140). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the nanoparticles of the Goldsmith – Yu – Baer combination can be disposed, in accordance with the teachings of Cunningham, at a desired location(s) on an optical resonator to significantly increase the efficiency of nanoparticles a hotspot of ultra-high electric field intensity. The motivation is that the efficiency of the evanescent-type optical coupling into and out of the resonator can be significantly increased.  
Cunningham further quantifies such enhancement by showing enhancement data in Figs. 19B, 20, and 21 (high peaks are noted) and stating, by way of example but not limitation, that “Using the volume fraction of the hot spot …, the SERS EF (examiner’s note: enhancement factor) was calculated to be 1.37*108” (para. 0140) and “Experimentally measured SERS enhancement factor of 1.37*108 was demonstrated for the SERS substrate presented above” (para. 0141).  Thus, the Goldsmith – Yu – Cunningham combination considers ultra-high values of the electric-field intensity enhancement factor. 
Cunningham also teaches that “the majority of the enhancement comes from the "hot spot" region located in the volume between adjacent nanodomes with enhanced electromagnetic field intensity from inter-dome near-field interaction, consistent with the electric field distribution obtained” at para. 0138), while Yu states that the nanoparticles 28 can have a size/side of around 50 nm and space apart by 300 nm (“There are 19 nano-antennas with a width of 50 nm and a spacing of 300 mn” at para. 0040). Thus, the Goldsmith – Yu – Cunningham combination considers that the accuracy of placing a nanoparticle at a desired location can be about 50 – 100 nm.
As for the particular recited range limits, it is noted that the hybrid resonator of the Goldsmith – Yu – Baer – Cunningham combination has essential structural features (an optical resonator and nanoparticles formed on a surface thereof) and a principle of operation (nanoparticles are used for both input/output optical coupling and field enhancement) that are substantially identical to those of the instant application. It is further noted that (i) the recited range limits depend on a particular application (e.g., the number of nanoparticles and spacings In re Applied Materials', Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012). It is well settled that it would have been obvious for an artisan with ordinary skill to develop workable or even optimum ranges for result-effective parameters. In re Boesch, 617 F.2d 272, 276 (CCPA 1980); see also In re Woodruff, 919 F.2d 1575, 1577-78 (Fed. Cir. 1990). In this regard, the Goldsmith – Yu – Cunningham combination certainly recognizes both the accuracy of spatial placement of the nanoparticles and the field enhancement factor as result-effective parameters.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,633,696 B1 illustrates (Fig. 4) an evanescent filed of a spherical resonator 20.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896